DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The IDS filed 2/13/2019 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 13/844,285 filed 3/15/2013 is acknowledged.

	Claim Rejections - 35 USC § 101
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
Step 2A: Identification of the Abstract Idea
The claim(s) recite(s):

Accessing sample data that indicates contrast and intensity detected at a probeset location across samples. Accessing sample data reads on a mental step;
Searching for optimal clustering of the data in contrast and intensity dimensions. This step reads on a mental step or a process that can also be performed as a mathematical step;
Iteratively updating sample assignments to clusters and cluster centers until convergence. Clustering data is a mathematical or mental process of classifying sample assignments to appropriate clusters.
Claims 17-34 are drawn to further limiting the recited abstract idea. Regarding clustering by using expectation maximization, Do et al (Nature, vol. 26 (2008) pages 897-899) teaches that expectation maximization is an “idea” and that “the expectation maximization algorithm computes probabilities for each possible completion of the missing data, using the current parameters θˆ(t). These probabilities are used to create a weighted training set consisting of all possible completions of the data.” Do et al. evidence that clustering using expectation maximization is a mathematical process.
Fazayeli et al. (Springer, Berlin, Heidelberg, 2008) teach (page 2, par. 1) that the expectation maximization algorithm is a “general statistical method for finding the maximum likelihood estimations of parameters in probabilistic models.” Fazayeli teach the mathematics of expectation maximization for clustering (page 4, section “3 EM algorithm”). 
Step 2A: Consideration of Practical Application
The claimed process results in outputting genotype cluster results for samples.
The recited judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims recite the “additional element” of outputting genotype cluster results
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because outputting information is deemed to be “extra-solution activity” set forth in MPEP 2106.05(g) as:
3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Other elements of the method include using “a computer system” which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Anna Skibinsky/
Primary Examiner, AU 1631